Mr. Justice G-ridley delivered the opinion of the court. Abstract of the Decision. 1. Cabbiebs, § 199*—when connecting carrier presumed to have received freight in good condition. The presumption is that goods which have been received by the initial carrier in good condition are received in a similar condition by each successive carrier up to the carrier making the delivery, and where the goods are in bad order upon delivery, the burden is on the delivering carrier to show that it provided proper means of transportation and exercised the degree of care which the goods required, or that the damage occurred before it received the goods. 2. Cabbiebs, § 199*—what burden on shipper in action against delivering carrier. In an action by a shipper against the last of a series of carriers to recover for damage to freight, the burden is on him to show that the freight was in good condition when delivered to the initial carrier and that it was damaged when it arrived at its destination. 3. Cabbiebs, § 139*—when evidence insufficient to show that freight was in good condition on delivery to carrier. In an action against the last connecting carrier for injury to a shipment of tomatoes, by freezing or chilling, evidence that one car of the shipment, which consisted of two cars, was examined two days before the delivery to the initial carrier, and the other three days before, is insufficient to raise the presumption that' the freight was in good condition when delivered to the initial carrier, where it appears that the weather between the time of examination and the time of delivery was very cold and that the cars were opened for the examination.